TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00555-CR


Clarence Jones, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 1011315, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING





PER CURIAM

This is an appeal from a judgment of conviction for theft from a person.  Sentence
was imposed on July 20, 2001.  The deadline for perfecting appeal was August 20.  Tex. R. App. P.
26.2(a)(1).  Notice of appeal was filed on September 10, 2001, and was therefore untimely.  See
Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23
(Tex. Crim. App. 1996).  Further, the notice of appeal does not comply with Texas Rule of Appellate
Procedure 25.2(b)(3).   See Whitt v. State, 45 S.W.3d 274, 275 (Tex. App.--Austin 2001, no pet.);
see also Cooper v. State, 45 S.W.3d 77, 80-81 (Tex. Crim. App. 2001).  Under the circumstances,
we lack jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for
want of jurisdiction.
The appeal is dismissed.

Before Justices Kidd, Yeakel and Patterson
Dismissed for Want of Jurisdiction
Filed:   October 18, 2001
Do Not Publish